Title: Abigail Adams to John Adams, 8 March 1777
From: Adams, Abigail
To: Adams, John


     
      Braintree March 8 1777
     
     We have had very severe weather almost ever since you left us. About the middle of Febry. came a snow of a foot and half deep upon a Level which made it fine going for about 10 day’s when a snow storm succeeded with a High wind and banks 5 and 6 feet high. I do not remember to have seen the Roads so obstructed since my remembrance; there has been no passing since except for a Horse.
     I Have wrote you 3 Letters since your absence but whether you have ever received one of them I know not. The Post office has been in such a Situation that there has been no confiding in it, but I hear Hazard is come to put it upon a better footing.
     We know not what is passing with you nor with the Army, any more than if we lived with the Antipodes. I want a Bird of passage. It has given me great pleasure to find by your Letters which I have received that your Spirits are so Good, and that your Health has not sufferd by your tedious journey. Posterity who are to reap the Blessings, will scarcly be able to conceive the Hardships and Sufferings of their Ancesstors.—“But tis a day of suffering says the Author of the Crisis, and we ought to expect it. What we contend for is worthy the affliction we may go through. If we get but Bread to eat and any kind of rayment to put on, we ought not only to be contented, but thankfull. What are the inconveniencies of a few Months or years to the Tributary bondage of ages?” These are Sentiments which do Honour to Humane Nature.
     We have the Debates of Parliment by which it appears there are Many who apprehend a War inevitable and foresee the precipice upon which they stand. We have a report Here that Letters are come to Congress from administration, and proposals of a treaty, and some other Stories fit to amuse children, but Experienced Birds are not to be caught with chaff. What is said of the english nation by Hume in the Reign of Harry the 8th may very aptly be applied to them now, that they are so thoroughly subdued that like Eastern Slaves they are inclined to admire even those acts of tyranny and violence which are exercised over themselves at their own expence.
     Thus far I wrote when I received a Letter dated Febry. 10, favourd by —— but it was a mistake it was not favourd by any body, and not being frank’d cost me a Dollor. The Man who deliverd it to my unkle brought him a Letter at the same time for which he paid the same price. If it had containd half as much as I wanted to know I would not have grumbld, but you do not tell me How you do, nor what accommodations you have, which is of more consequence to me than all the discriptions of cities, states and kingdoms in the world. I wish the Men of War better imployd than in taking flower vessels since it creates a Temporary famine Here, if I would give a Guiney for a pound of flower I dont think I could purchase it. There is such a Cry for Bread in the Town of Boston as I suppose was never before Heard, and the Bakers deal out but a loaf a day to the largest families. There is such a demand for Indian and Rye, that a Scarcity will soon take place in the Country. Tis now next to imposible to purchase a Bushel of Rye. In short since the late act there is very little selling. The meat that is carried to market is miserabley poor, and so little of it that many people say they were as well supplied in the Seige.
     I am asshamed of my Country men. The Merchant and farmer are both alike. Some there are who have virtue enough to adhere to it, but more who evade it.
      
     
      March 9
     
     I have this day Received a most agreable packet favourd by Mr. Hall, for which I return you my most hearty thanks, and which contains much amusement, and gave me much pleasure. Rejoice with you in your agreable situation, tho I cannot help wishing you nearer. Shall I tell you how near? You have not given me any politicks tho, have you so much of them that you are sick of them?
     I have some thoughts of opening a political correspondence with your namesake. He is much more communicative than you are, but I must agree with him to consider me as part of one of the Members of Congress. You must know that since your absence a Letter designd for you from him fell into my Hands.
     You make some inquiries which tenderly affect me. I think upon the whole I have enjoyed as much Health as I ever did in the like situation—a situation I do not repine at, tis a constant remembrancer of an absent Friend, and excites sensations of tenderness which are better felt than expressd.
     Our Little ones are well and often talk and wish for ——. Master T. desires I would write a Letter for him which I have promissed to do. Your Mamma tenderly inquires after you. I cannot do your Message to Betsy since the mortification I endure at the mention of it is so great that I have never changd a word with her upon the subject, altho preparations are making for house keeping. The ordination is the 12th of this month. I would not make an exchange with her for the mountains of Mexico and Peru. She has forfeited all her character with me and the world for taste &c. All her acquaintance stand amazd.—An Idea of 30 years and unmarried is sufficent to make people do very unacountable things. Thank Heaven my Heart was early fix’d and never deviated. The early impression has for succeeding years been gathering strength, and will out last the Brittle frame that contains it—tis a spark of Celestial fire and will burn with Eternal vigor.
     
      Heaven preserve and return in safety the dearest of Friends to His
      Portia
     
     
     
      March 10
     
     I have just now heard that one of my unkle’s flower vessels arrived safe yesterday, at which there is great joy. You can scarcly conceive the distress there has been for Bread, it is but a mouthfull. Flower is sold at 4.16 per Barrell not withstanding what has been done. Indeed the risk and the high price it bears with you, no person can send for it without sinking half the Cargo.
     
     I see by the news papers you sent me that Spado is lost. I mourn for him. If you know any thing of His Master pray Let me hear, what treatment he meets with, where he is confined &c.
     A considerable number of our 3 Months Militia have returnd, deserted, some belonging both to this Town and Weymouth, and they say others from other Towns. The Story they tell is this, that a great number of the standing Army were under inoculation for the small pox, and they were obliged to do duty where they were constantly exposed to it, that they would have been innoculated but as they had so short a time to tarry were not allowd to, that they applied to their Col. for leave to come of but could not obtain it, that those who had it in the natural way 4 out of 5 died with it, and that it was death for any of the Militia to be innoculated. This does not seem to be likely but is told by all of them. What will be the consequence I know not. I hear of but a few in this Town who are in listed for the standing Army. Suppose they will be drawn soon.
    